Howe, J.
The Board of Metropolitan Police have appealed from a judgment rendered heroin in favor of relator, their treasurer, and against the respondent, tho State Treasurer, and which directs the latter to pay over to tho former tho sum of $596,790 47, “ on account oí tho amount coming to the Board of Metropolitan Police, as a part of
the apportionment of the city of New Orleans, as provided by law.” The appellants complain that their treasurer, Burbank, commenced the proceedings in violatiou of their orders, and without authority to stand in judgment; that they sought to come into tho case by intervention and show this fact, but the judge refused to permit them so to do; to which refusal they excepted. The judgment having been given as above stated, they took this appeal.
The relator, Burbank, moves to dismiss tho appeal thus taken by tho board, on various grounds. We do not feel inclined, in tho view we have taken of the case, to consider his motion, except to say, that as financial officer of tho board, lie has no right, on technical grounds, to attempt to dismiss the appeal taken by his principal. He brought this suit in his representative capacity, and it would be strange indeed if he should be permitted to expel from this court the parties whom he represents.
The respondent, Dubuclet, has also moved to dismiss the appeal, on *366the ground that the judgment has been acquiesced in, or executed.. We find no evidence to support this allegation.
Upon tho merits of the case we think the court a qua erred in refusing to permit the board to come in and show, as they offered to. do, that tho relator, Burbank, was proceeding, in violation of their wishes and orders. Whatever may be thought of the general right of intervention in a summary action, it seems a self evident proposition that where a proceeding is commenced by one who alleges that he is. acting in a representative capacity, the party he claims to represent ought to be listened to when alleging that the proceeding is not only unauthorized, but contrary, to a positive prohibition. For these reasons we think the cause should bo remanded that the board may be-heard upon the issues raised by their petition.
It is therefore ordered that the judgment appealed from be avoided and reversed, and tho cause remanded to be proceeded with according to law, and that appellees pay the costs of appeal.
Rehearing refused.